RESPONSE TO AMENDMENT

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Claims 5-8 are pending in the application.  Claim 8 is withdrawn due to Applicant’s election.  Claims 1-4 have previously been cancelled.
Amendments to the claims, filed March 10, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, the limitation “a thickness of the process film is less than 50 µm” is not supported by the originally filed disclosure.  For support of the limitation, Applicant points to Examples 1-3 and Table 1 of the originally filed specification; however, the Examples do not fully support the limitation.  In Examples 1-3, the thickness of the process film is 25 µm, 12 µm, and 30 µm, respectively.  Additionally, the only other place actual thicknesses of the process film is discussed is in Paragraph [0091] which states, “it is preferable that the thickness of the process film 125 is suitably set in consideration of the described above, if the preferable range of the thickness (for example, 10 µm or more and 25 µm or less) based on Examples 1 and 2 in Table 1”.  As such, Applicant has support for the thickness of the process film being 10-25 µm as well as the thickness being 30 µm, but does not have support for the thickness of the process film being less than 50 µm.  As such, the limitation is considered new matter.

Claim Rejections - 35 USC § 103
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. Pat. Pub. 2018/0094164) in view of Norimatsu (U.S. Pat. Pub. 2013/0051888).
Regarding claim 5, Ito teaches a roll (the laminate can be wound, Paragraph [0082]) comprising: a laminate (Abstract), wherein the laminate includes a process film (protective layer, Paragraph [0069]), a surface coat layer (top coating layer, Abstract) formed from a fluorine resin (Abstract, Paragraph [0011]), a substrate layer (Abstract), an adhesive layer (Abstract), and a release liner (Paragraph [0066]) formed from polyethylene terephthalate (PET) (Paragraph [0110]) in this order in a laminating direction (the protective layer can be provided on the outermost surface, i.e. top coating layer, Paragraph [0069]; Abstract; Paragraph [0066]), and the process film is formed from at least one selected from the group consisting of polyethylene terephthalate (PET) (Paragraph [0103]).  Ito teaches the protective layer (process film) and release liner are made from the same materials (PET, Paragraph [0103] and [0110]; Paragraphs [0067]-[0069]) and since the purpose of both the protective layer and release liner is to temporarily protect the underlying surface before being removed before use of the article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the protective layer of Ito to have the same range of thicknesses as the release liner in Ito, i.e. about 20 to 200 µm (Paragraph [0067]).
While the reference does not specifically teach the claimed range of less than 50 µm and the process film (protective layer) is always thinner than the release liner, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ito fails to teach to the roll comprises a core having a tubular shape and the laminate is wound around the core.
Norimatsu teaches that when laminates are wound into a roll they can be wound around a cylindrical core (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the roll of Ito to comprise a core having a tubular shape and the laminate being wound around the core as taught by Norimatsu as being a known way to wind laminates into a roll.
Regarding claim 7, Ito teaches wherein a ratio of a thickness of the process film to a thickness of the release liner (thickness of the process film/thickness of the release liner) is 0.2 to 0.5 (0.1-10; protective layer – 20-200 µm, as discussed above; release liner – 20-200 µm, Paragraph [0067]).
While the reference does not specifically teach the claimed range of 0.2 to 0.5, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2014-224220) in view of Ito (U.S. Pat. Pub. 2018/0094164) and Norimatsu (U.S. Pat. Pub. 2013/0051888).  For discussion of Nishikawa, see the English Machine Translation.  
Nishikawa teaches a laminate (Abstract) including a process film (temporary support 1, Page 9, Paragraph 7), a surface coat layer formed from a fluorine resin (Abstract), a substrate layer (Abstract), an adhesive layer (Abstract), and a release liner formed from polyethylene terephthalate (PET) (temporary support 2, Page 9, Paragraph 7; Page 10, Paragraph 7) in this order in a laminating direction (Page 9, Paragraph 7), and the process film is formed from at least one selected from the group consisting of polyethylene terephthalate (PET) (temporary support 1, Page 9, Paragraph 7).  Nishikawa further teaches the laminate is a paint protection film (Page 2, Paragraph 2; Page 9, Paragraphs 4 and 8).
Nishikawa fails to teach the laminate is in a roll, the process film is thinner than the release liner, and a thickness of the process film is less than 50 µm.
Ito teaches a roll (the laminate can be wound, Paragraph [0082]) comprising: a laminate (Abstract) used as a paint protection film (Abstract; Paragraph [0003]), wherein the laminate includes a process film (protective layer, Paragraph [0069]), a surface coat layer (top coating layer, Abstract) formed from a fluorine resin (Abstract, Paragraph [0011]), a substrate layer (Abstract), an adhesive layer (Abstract), and a release liner (Paragraph [0066]) formed from polyethylene terephthalate (PET) (Paragraph [0110]) in this order in a laminating direction (the protective layer can be provided on the outermost surface, i.e. top coating layer, Paragraph [0069]; Abstract; Paragraph [0066]), and the process film is formed from at least one selected from the group consisting of polyethylene terephthalate (PET) (Paragraph [0103]). Ito teaches the protective layer (process film) and release liner are made from the same materials (PET, Paragraph [0103] and [0110]; Paragraphs [0067]-[0069]) and since the purpose of both the protective layer and release liner is to temporarily protect the underlying surface before being removed before use of the article, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the protective layer of Ito to have the same range of thicknesses as the release liner in Ito, i.e. about 20 to 200 µm (Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art for the laminate of Nishikawa to be in a roll as taught by Ito as a way to store and provide a paint protection laminate.  One of ordinary skill in the art would have motivated to have the laminate of Nishikawa be in a roll in order to easily store, transport, and use the laminate.
Furthermore, it would have been obvious for the temporary support 1 (process film) of Nishikawa have a thickness of 20-200 µm and the temporary support 2 (release liner) of Nishikawa has a thickness of 20-200 µm as taught by Ito as known useful thickness of the process film and release liner, respectively in a paint protection film.
While the reference does not specifically teach the claimed range of less than 50 µm and the process film (protective layer) is always thinner than the release liner, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nishikawa in view of Ito fails to teach the roll comprises a core having a tubular shape and the laminate is wound around the core.
Norimatsu teaches that when laminates are wound into a roll they can be wound around a cylindrical core (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the roll of Nishikawa in view of Ito to comprise a core having a tubular shape and the laminate being wound around the core as taught by Norimatsu as being a known way to wind laminates into a roll.
Regarding claim 6, Nishikawa teaches wherein a forming material of the surface coat layer is a cured composition containing at least one crosslinking agent selected from an isocyanate-based crosslinking agent (Abstract) and a fluorine resin having a functional group reactive with the crosslinking agent (fluoroethylene vinyl ether, Abstract).
Regarding claim 7, Nishikawa in view of Ito teaches wherein a ratio of a thickness of the process film to a thickness of the release liner (thickness of the process film/thickness of the release liner) is 0.2 to 0.5 (0.1-10; temporary support 1: 20-200 µm, temporary support 2: 20-200 µm, as discussed above).
While the reference does not specifically teach the claimed range of 0.2 to 0.5, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed September 20, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 8, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788